08/06/2018
       IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                        AT NASHVILLE

       STATE OF TENNESSEE v. ANTHONY SINQUARIUS MARKS

               Appeal from the Criminal Court for Davidson County
                  No. 2014-D-3182    Mark J. Fishburn, Judge


                            No. M2017-02013-CCA-R3-CD
                       _____________________________

The Appellant, Anthony Sinquarius Marks, is appealing the trial court’s denial of his
motion to correct an illegal sentence. The State has filed a motion asking this Court to
affirm pursuant to Court of Criminal Appeals Rule 20. Said motion is hereby granted.


Tenn. R. App. P. 3 Appeal as of Right; Order of the Trial Court Affirmed Pursuant
                      to Court of Criminal Appeals Rule 20

THOMAS T. WOODALL, delivered the opinion of the Court, in which ROBERT W.
WEDEMEYER, J. and TIMOTHY L. EASTER, J. joined.

Anthony Sinquarius Marks, pro se.

Herbert H. Slatery III, Attorney General and Reporter; Sophia Lee, Senior Counsel, for
the Appellee, State of Tennessee.


                             MEMORANDUM OPINION


        In September 2016, the Appellant was convicted of fabricating evidence and
aggravated perjury. He was sentenced to twelve years for each crime, to be served
concurrently with each other but consecutively to prior sentences from two other cases.
He did not appeal. In August 2017, the Appellant filed a motion to correct an alleged
illegal sentence. See Tenn. R. Crim. P. 36.1. The trial court summarily denied the
motion. The Appellant timely filed notice of appeal. Following the filing of the record
on appeal and the Appellant’s brief, the State filed a motion to affirm the ruling of the
trial court pursuant to Rule 20. For the reasons stated below, said motion is hereby
granted.
       The Appellant alleges his two twelve-year sentences are illegal because he was not
properly awarded pretrial jail credits. Rule 36.1 permits a defendant to seek correction of
an unexpired illegal sentence at any time. See State v. Brown, 479 S.W.3d 200, 211
(Tenn. 2015). “[A]n illegal sentence is one that is not authorized by the applicable
statutes or that directly contravenes an applicable statute.” Tenn. R. Crim. P. 36.1(a).
Our supreme court has interpreted the meaning of “illegal sentence” as defined in Rule
36.1 and concluded the definition “is coextensive, and not broader than, the definition of
the term in the habeas corpus context.” State v. Wooden, 478 S.W.3d 585, 594-95 (Tenn.
2015). The court then reviewed the three categories of sentencing errors: clerical errors
(those arising from a clerical mistake in the judgment sheet), appealable errors (those for
which the Sentencing Act specifically provides a right of direct appeal) and fatal errors
(those so profound as to render a sentence illegal and void). Id. Commenting on
appealable errors, the court stated that those “generally involve attacks on the correctness
of the methodology by which a trial court imposed sentence.” Id. In contrast, fatal errors
include “sentences imposed pursuant to an inapplicable statutory scheme, sentences
designating release eligibility dates where early release is statutorily prohibited, sentences
that are ordered to be served concurrently where statutorily required to be served
consecutively, and sentences not authorized by any statute for the offenses.” Id. The
court held that only fatal errors render sentences illegal. Id. A trial court may summarily
dismiss a Rule 36.1 motion if it does not state a colorable claim for relief. Tenn. R. Crim.
P. 36.1(b)(2).

        The trial court did not err in summarily dismissing the Appellant’s motion. As the
State aptly observes, the Supreme Court has specifically held “a trial court’s failure to
award pretrial jail credits does not render the sentence illegal and is insufficient,
therefore, to establish a colorable claim for relief under Rule 36.1.” Brown, 479 S.W.3d
at 213.

      Accordingly, the ruling of the trial court is hereby affirmed pursuant to Court of
Criminal Appeals Rule 20.



                                                  Judge Thomas T. Woodall




                                              2